DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 4/27/2021:  The rejections have been dropped and claims 1-4, 6-16, and 18-22 are allowed.
Allowable Subject Matter
Claims 1-4, 6-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 16, and 19:
U.S. Publication No. 2015/0358990 to Kovacs et al disclose in Figures 1-4 an access point (eNB), comprising: 
A network node (eNB).
An antenna node configured to couple to an antenna (not shown, but Sections 0037-0038 disclose that input unit 204 receives signals from an antenna and output unit 206 transmits signals to an antenna).
An interface circuit (interfacing unit 202 comprising input unit 204 and output unit 206), coupled to the network node and the antenna node, configured to communicate via wireless communication with one or more electronic devices (UE; eNB communicates with UE via wireless communication using interfacing unit 202) … and to communicate via wired communication or wireless communication with one or more second access points (neighboring eNBs; eNB communicates with neighboring eNBs via wired or wireless communication using interfacing unit 202; Section 0043) …, wherein the access point is configured to:

Determine (Sections 0043-0047), based at least on the communication, an available capacity metric of the access point.  eNB determines the available capacity on a specific frequency band it is using for communication.  The frequency band may comprise the shared frequency band and/or another frequency band the eNB may use for communication.  The estimate of available capacity is calculated on the basis of measurements, including a RSRP and RSRQ, performed on the frequency bands.  These measurements may be performed by UE as requested by an eNB.   So: eNB sends frames to UE, then UE measures the RSRP and RSRP of the frames, then UE sends the RSRP and RSPQ measurements to eNB, and then eNB determines the available capacity of frequency bands based on the RSRP and RSRQ measurements.  
Provide (Section 0046), to the network node or the antenna node, one or more messages (CAC IE) intended for the one or more second access points, wherein the one or more messages comprise the determined available capacity metric.   eNB then communicates, via the antenna of output unit 206, the available capacity to neighboring eNBs over an X2 interface using a Composite Available Capacity Information Element (CAC IE), which indicates the overall available resource level in a cell in either downlink or uplink.  
Receive (Section 0046), at the network node or the antenna node, one or more second messages associated with the one or more second access points, wherein the one or more second messages comprise available capacity metrics of the one or more second access points.  Each eNB determines the available capacity on a specific frequency band it is using for communication and 
Compare (steps 304, 306; Sections 0048-0066) the available capacity metric and a parameter (capacity adjustment factor) corresponding to the available capacity metrics.  Step 304: eNB performs interference coordination with neighboring eNBs by muting resource blocks of frequency bands that experience interference, which affects the available capacity of eNB and the available capacity of neighboring eNBs, since no data can be communicated in the muted resource blocks.  Step 306: eNB adjusts its available capacity based on the interference coordination by using a capacity adjustment factor according to equations of Sections 0060-0064; neighboring eNB also adjusts their respective available capacity based on the interference coordination by using a capacity adjustment factor according to equations of Sections 0060-0064.  eNB and neighboring eNBs then communicate their adjusted available capacity with one another.  eNB then compares its adjusted available capacity with the adjusted available capacity of neighboring eNBs in order to perform handovers/load balancing among eNBs (Sections 0021, 0056, 0065).  
…
Dynamically perform (step 308; Sections 0067-0072), based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a instruction intended for at least a first electronic device (UE) of the one or more electronic devices, wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel.  eNB compares its adjusted available capacity with the adjusted available capacity of neighboring eNBs in order to perform handovers/load balancing among eNBs (Sections 0021, 0056, 0065).  eNB performs handovers/load balancing for UE through traffic steering by determining which frequency band has available capacity for serving UE traffic, and then steering the UE traffic to that frequency band, where the UE traffic is scheduled resources for communicating it on instruction intended for at least a first electronic device of the one or more electronic devices, and wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel”).  Also, when UE traffic at a frequency band of eNB is handed over/steered to a second frequency band of eNB that has the capacity for the UE traffic, UE is handed over from the frequency band of eNB to the second frequency band of eNB, so eNB instructs the UE to hand over from the first frequency band of eNB to the second frequency band of eNB (Sections 0021, 0056, 0065), (claimed “wherein the load balancing comprises selectively providing a instruction intended for at least a first electronic device of the one or more electronic devices, and wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel”).  
…
Wherein the different communication channel is in a second band of frequencies and is associated with the access point.  Section 0043 lines 7-10: eNB may have frequency bands on the shared frequency band and frequency bands which may be shared or dedicated to the eNB (claimed “the communication channel is in a second band of frequencies and is associated with the access point”; a frequency band that is dedicated to the eNB is associated with the eNB; a frequency band that is dedicated to the eNB reads on the claimed “second band of frequencies” since the frequency band that is dedicated to the eNB is different from the shared frequency band).  Refer to Sections 0021-0080.
Kovacs et al do not disclose …an interface circuit, coupled to the network node and the antenna node, configured to communicate via wireless communication with one or more electronic devices in a WLAN that is compatible with an IEEE 802.11 standard, and to communicate via wired communication or wireless communication with one or more second access points in the WLAN…
U.S. Publication No. 2014/0162680 to Kotecha et al disclose in Sections 0013 and 0018 where in load balancer performs loading balancing among networks based on the available capacity of the networks, wherein the networks are WLAN that is compatible with IEEE 802.11.  
Kovacs et al also do not disclose …dynamically perform, based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a recommendation intended for at least a first electronic device of the one or more electronic devices, wherein the recommendation indicates that the first electronic device, which is associated with the access point, transition to a different communication channel, and wherein the recommendation allows the first electronic device to accept the transition or to ignore the recommendation and to remain with a current communication channel.  
U.S. Publication No. 2007/0015509 to Xiang discloses in Figures 4-11B that BS sends a handover request (claimed “recommendation”) to MS including a list of recommended BSs that MS can handover to.  MS can accept the recommended handover request (claimed “the recommendation allows the first electronic device to accept the transition…”).  MS can also reject the recommended handover request and BS would not ask for handover again within a predetermined period of time or under some predetermined conditions, so that MS remains with the current BS (claimed “the recommendation allows the first electronic device to … ignore the recommendation and to remain with a current communication channel”). Refer to Sections 0008, 0009, and 0032-0054.  
	
	However, none of the prior art disclose the limitations “…provide, address to another access point a request to perform a scan for communication associated with the electronic device; receive, associated with the other access point a trigger message; provide, addressed to the electronic device, fake traffic that is otherwise unnecessary; receive, associated with the electronic device, an acknowledgment for the fake traffic; receive, associated with the other access point a report that specifies communication performance of the electronic device; … ; wherein the recommendation is based at least in part on the report …”, and can be logically combined with Kovacs et al, Kotecha et al, and Xiang.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2010/0214943 to Immendorf et al disclose in Figures 1-8 a method wherein a base station determines the current capacity and future capacity of the base station and determines a handover limit; if the user load exceeds the handover limit, the base station negotiates handover of the user to neighboring base stations.  Refer to Sections 0030-0070.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
May 1, 2021